UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :             4/8/2020
 CHRISTOPHER GLAUDINO,                                        :
                                            Plaintiff         :
                                                              :    20 Civ. 1159 (LGS)
                            -against-                         :
                                                              :          ORDER
 LONG ISLAND RAILROAD COMPANY,                                :
                                            Defendant.        :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 9, 2020

(Dkt. No. 5),

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the April 9, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances. The parties are reminded that Federal Rule of Civil

Procedure 30(b)(4) permits that depositions take place by remote means. Fed. R. Civ. P 30(b)(4).



Dated: April 8, 2020
       New York, New York
